      Case 1:20-cv-00911-CCC-MA Document 10 Filed 01/22/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANKLYN B. MOLINA, JR.                     :   CIVIL ACTION NO. 1:20-CV-911
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
UNITED STATES OF AMERICA,                   :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Plaintiff Franklyn B. Molina, Jr., an inmate presently confined at the Federal

Correctional Institution at Elkton, in Lisburn, Ohio, initiated the instant civil rights

action pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388 (1971). (Doc. 1.) Plaintiff has also filed motions for leave to

proceed in forma pauperis. (Docs. 2, 6.) Plaintiff seeks to challenge a restitution

order issued after he pled guilty to certain criminal offenses in this court. (Doc. 1 at

5.) See United States v. Molina, No. 1:17-cr-72-YK, Doc. 21 (M.D. Pa. Sept. 26, 2017)

(judgment of conviction providing for restitution in the amount of $40,000). An

initial screening of the complaint has been conducted and, for the reasons set forth

below, the court will dismiss the complaint.

I.    Screening Provisions of the Prison Litigation Reform Act

      The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April

26, 1996), authorizes a district court to review a complaint in a civil action in which a

prisoner is proceeding in forma pauperis or seeks redress against a governmental
      Case 1:20-cv-00911-CCC-MA Document 10 Filed 01/22/21 Page 2 of 4




employee or entity. See 28 U.S.C. § 1915(e)(2),1 28 U.S.C. § 1915A.2 The court is

required to identify cognizable claims and to sua sponte dismiss any claim that is

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2)(B), 28 U.S.C. § 1915A(b).

II.   Allegations in the Complaint

      Plaintiff’s allegations contained in the complaint are concise. Plaintiff alleges

that he pled guilty to conspiracy to publish a notice of advertisement seeking child

pornography and conspiracy to receive and distribute child pornography. (Doc. 1 at

5.) As a result of pleading guilty to these charges, he was ordered to pay restitution

in the amount of $40,000 to four victims. (Id.) Plaintiff alleges that he does not

know the victims, that he did not cause injury to them, and that he did not create


      1
          Section 1915(e)(2) of Title 28 of the United States Code provides:
      (2) Notwithstanding any filing fee, or any portion thereof, that may have been
      paid, the court shall dismiss the case at any time if the court determines that-
      -
             (A) the allegation of poverty is untrue; or
             (B) the action or appeal --
                    (i) is frivolous or malicious;
                    (ii) fails to state a claim on which relief may be granted; or
                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.
      2
          Section 1915A(b) of title 28 of the United States Code provides:
      (b) On review, the court shall identify cognizable claims or dismiss the
      complaint, or any portion of the complaint, if the complaint--
            (1) is frivolous, malicious, or fails to state a claim upon which relief may
            be granted; or
            (2) seeks monetary relief from a defendant who is immune from such
            relief.


                                            2
       Case 1:20-cv-00911-CCC-MA Document 10 Filed 01/22/21 Page 3 of 4




the videos or otherwise promote such videos. (Id.) Plaintiff seeks to reverse the

restitution order, or, in the alternative, only nominal restitution in the amount of

$100. (Id.) Plaintiff previously sought to challenge the restitution order by filing a

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255,

however the motion was denied because a restitution order cannot be challenged in

a § 2255 motion. See United States v. Molina, No. 1:17-cr-72-YK, Doc. 38 (M.D. Pa.

Sept. 13, 2019) (memorandum).

III.   Discussion

       The court must dismiss the complaint because a plaintiff may not challenge a

criminal restitution order in a Bivens action. “A direct appeal [is] the proper path

for a challenge to a . . . restitution plan, as a Bivens remedy would violate the

favorable-termination rule of Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).”

Duronio v. Werlinger, 293 F. App’x 155, 157 (3d Cir. 2008). See also United States v.

Banks, 422 F. App’x 137, 140 (3d Cir. 2011) (“To the extent Banks attempted to

challenge the overall validity of the District Court’s restitution order, such a

challenge should have been made on direct appeal.”).3 Because the plaintiff cannot



       3
        A challenge to the payment schedule under a restitution order may be
brought in a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, as a
payment plan involves the execution of one’s sentence. See McGee v. Martinez, 627
F.3d 933, 937 (3d Cir. 2010) (holding federal criminal defendant may not challenge
payment plan of restitution order in a civil rights action as it more properly involved
the execution of the defendant’s sentence and not the conditions of his or her
confinement) (citing Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001)). Although a
federal prisoner can use a § 2241 petition to challenge how a restitution order is
repaid, such a petition “cannot be used to challenge the imposition of the restitution
portion of the sentence.” Viola v. Warden McKean FCI, 753 F. App’x 122 (3d Cir.
2019).
                                           3
      Case 1:20-cv-00911-CCC-MA Document 10 Filed 01/22/21 Page 4 of 4




challenge the imposition of his restitution order in a Bivens action, the complaint

must be dismissed.

IV.   Leave to Amend

      The court recognizes that the sufficiency of this pro se pleading must be

construed liberally in favor of the plaintiff. See Erickson v. Pardus, 551 U.S. 89

(2007). The federal rules allow for liberal amendments in light of the “principle

that the purpose of pleading is to facilitate a proper decision on the merits.” Foman

v. Davis, 371 U.S. 178, 182 (1962) (citations and internal quotations omitted).

Consequently, a complaint should not be dismissed with prejudice for failure to

state a claim without granting leave to amend, “unless such an amendment would

be inequitable or futile.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir.

2008) (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). Because the claim

that the plaintiff seeks to assert is not cognizable in a Bivens action, leave to amend

would be futile.

V.    Conclusion

      Based on the foregoing, the complaint will be dismissed. An appropriate

order shall issue.


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania


Dated:       January 22, 2021
